EAGLE GROWTH & INCOME FUND SUPPLEMENT DATED MAY 31, 2012 TO THE PROSPECTUS DATED MARCH 1, 2012 Addition of Co-Portfolio Manager for Eagle Growth & Income Fund Effective June 1, 2012, David Powers will be added as a Co-Portfolio Manager of the Eagle Growth & Income Fund (“fund”). Edmund Cowart, David Blount and John Pandtle will remain in their roles as Co-Portfolio Managers of the fund. As a result, the discussion of the fund’s portfolio managers on page 6 of the prospectus should be replaced with the following: Portfolio Managers | Edmund Cowart, CFA®, David Blount, CFA®, CPA, John Pandtle, CFA® and David R. Powers, CFA® are Co-Portfolio Managers of the fund and are jointly responsible for the day-to-day management of the fund. Messrs. Cowart, Blount and Pandtle have been Co-Portfolio managers of the fund since June 2011. Mr. Powers has served as the fund’s Co-Portfolio Manager since June 2012. In addition, under the “Portfolio Managers” section of the prospectus on page 30, the “Growth & Income Fund” paragraph should be replaced in its entirety with the following: Growth & Income Fund — Edmund Cowart, CFA®, David Blount, CFA®, CPA, John Pandtle, CFA® and David R. Powers, CFA® are Co-Portfolio Managers of the fund and are jointly responsible for the day-today management of the fund. Messrs. Cowart, Blount and Pandtle have been Co-Portfolio managers of the fund since June 2011. Mr. Powers has served as the fund’s Co-Portfolio Manager since June 2012. Mr. Cowart joined Eagle in 1993 and has been a Senior Vice President, Managing Director and Portfolio Manager at Eagle since 1999. Mr. Blount joined Eagle in 1993, was a Senior Research Analyst at Eagle from 1999 through 2008 and has been a Portfolio Manager at Eagle since 2008. Mr. Pandtle worked at Eagle from 1999 to 2002, was a Senior Vice President in the equity research department of Raymond James & Associates from 2002 to 2008 and has been a Portfolio Manager at Eagle since 2009. Prior to joining Eagle in June 2012, Mr. Powers served as a Portfolio Manager for ING Investment Management from 2007 to 2012. ***** INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE PROSPECTUS FOR FUTURE REFERENCE EAGLE GROWTH & INCOME FUND SUPPLEMENT DATED MAY 31, 2012 TO THE STATEMENT OF ADDITIONAL INFORMATION DATED MARCH 1, 2012 Eagle Growth & Income Fund.Effective June 1, 2012, David Powers will be added as a Co-Portfolio Manager of the Eagle Growth & Income Fund (“fund”). Edmund Cowart, David Blount and John Pandtle will remain in their roles as Co-Portfolio Managers of the fund. As a result, the section of the Statement of Additional Information beginning on page 55 entitled “E. G. Edmund Cowart, David Blount and John Pandtle (Growth & Income)” should be replaced with the following: E. Edmund Cowart, David Blount, John Pandtle and David Powers (Growth & Income) Edmund Cowart, CFA®, David Blount, CPA, CFA®, John Pandtle, CFA® and David R. Powers, CFA® are Co-Portfolio Managers of the fund and are jointly responsible for the day-to-day management of the fund. Messrs. Cowart, Blount and Pandtle have been Co-Portfolio managers of the fund since June 2011. Mr. Powers has served as the fund’s Co-Portfolio Manager since June 2012. Mr. Cowart joined Eagle in 1993 and has been a Senior Vice President, Managing Director and portfolio manager at Eagle since 1999. Mr. Blount joined Eagle in 1993, was a Senior Research Analyst at Eagle from 1999 through 2008 and has been a Portfolio Manager at Eagle since 2008. Mr. Pandtle worked at Eagle from 1999-2002, was a Senior Vice President in the equity research department of Raymond James & Associates from 2002 through 2008 and has been a portfolio manager at Eagle since 2009. Prior to joining Eagle in June 2012, Mr. Powers served as a Portfolio Manager for ING Investment Management from 2007 to 2012. As of April 30, 2012, Messrs. Cowart, Blount, Pandtle and Powers are each responsible for the day-to-day management of the following other accounts: Number of accounts Total assets Registered investment companies
